FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50311

               Plaintiff - Appellee,              D.C. No. 3:08-cr-02411-BTM

  v.
                                                  MEMORANDUM *
MIGUEL BRAVO-ROMERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Miguel Bravo-Romero appeals from the 57-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bravo-Romero contends that the sentence is unreasonable because the

district court failed to consider an unwarranted disparity between his sentence and

the sentences of other similarly situated defendants. The record reflects that the

district court considered the 18 U.S.C. § 3553(a) sentencing factors, including the

need to avoid unwarranted sentencing disparities, before imposing a sentence at the

bottom of the Guidelines range. Thus, the district court did not procedurally err in

fashioning the sentence. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc); see also United States v. Marcial-Santiago, 447 F.3d 715, 719

(9th Cir. 2006).

      Bravo-Romero also contends that the sentence imposed is substantively

unreasonable because the district court failed to apply this court’s reasoning in

United States v. Amezcua-Vasquez, 567 F.3d 1050, 1054-56 (9th Cir. 2009). The

record reflects that the district court considered Bravo-Romero’s argument in this

regard, but found the facts of the instant case to be distinguishable and therefore

insufficient to justify a lower sentence based upon the holding of that case. Cf. id.

at 1055-56. The sentence is substantively reasonable under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                     09-50311